Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0286544 A1 by Kadri et al (hereafter referred to as Kadri), in view of US 2016/0314057 A1 by De Oliveira et al. (hereafter referred to as De Oliveira).
Regarding claim 1, Kadri teaches a method comprising:
exchanging data packets between a chip circuit and one or more additional chip circuits via a periphery of the chip circuit, wherein the periphery of the chip circuit is yield critical (see at least Fig. 1);
determining whether the chip circuit has a faulty component (see at least ¶ [0018]; if data corruption is detected within the primary portion 106 of the cache 104, the primary portion 106 may be disabled from the cache 104 while the secondary portion 106 will take over as the main cache 104 for the multi-core circuit 102) …; and
in response to determining the chip circuit has the faulty component:
determining whether the periphery of the chip circuit is the faulty component; and
selectively disabling one or more components of the chip circuit based on whether the periphery of the chip circuit is the faulty component (see at least ¶ [0018]; if data corruption is detected within the primary portion 106 of the cache 104, the primary portion 106 may be disabled from the cache 104 while the secondary portion 106 will take over as the main cache 104 for the multi-core circuit 102).
Kadri does not appear to specifically teach based on a yield test of the chip circuit.
based on a yield test of the chip circuit (see at least Fig. 2 and ¶ [0101]; A Fault Manager component 250 is responsible for executing the appropriate reaction upon faults and to handle redundancy management. “Core” identifies a key component of the TSwR framework to achieve fault tolerance need).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kadri with the fault tolerance taught by De Oliveira in order to improve the control of systems' tolerance to faults (De Oliveira [0002]).

Regarding claim 10, Kadri teaches a system comprising a computer processor, a computer-readable hardware storage medium, and program code embodied with the computer-readable hardware storage medium for execution by the computer processor to implement a method (see at least Fig. 1) comprising:
exchanging data packets between a chip circuit and one or more additional chip circuits via a periphery of the chip circuit, wherein the periphery of the chip circuit is yield critical (see at least Fig. 1);
determining whether the chip circuit has a faulty component (see at least ¶ [0018]; if data corruption is detected within the primary portion 106 of the cache 104, the primary portion 106 may be disabled from the cache 104 while the secondary portion 106 will take over as the main cache 104 for the multi-core circuit 102) …; and
in response to determining the chip circuit has the faulty component:
determining whether the periphery of the chip circuit is the faulty component; and
selectively disabling one or more components of the chip circuit based on whether the periphery of the chip circuit is the faulty component (see at least ¶ [0018]; if data corruption is detected within the primary portion 106 of the cache 104, the primary portion 106 may be disabled from the cache 104 while the secondary portion 106 will take over as the main cache 104 for the multi-core circuit 102).
Kadri does not appear to specifically teach based on a yield test of the chip circuit.
In the same field of endeavor, De Oliveira teaches based on a yield test of the chip circuit (see at least Fig. 2 and ¶ [0101]; A Fault Manager component 250 is responsible for executing the appropriate reaction upon faults and to handle redundancy management. “Core” identifies a key component of the TSwR framework to achieve fault tolerance need).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kadri with the fault tolerance taught by De Oliveira in order to improve the control of systems' tolerance to faults (De Oliveira [0002]).

Regarding claim 19, Kadri teaches a computer program product comprising a computer-readable hardware storage device having program code embodied therewith (see at least Fig. 1), the program code being executable by a computer to implement a method comprising:
exchanging data packets between a chip circuit and one or more additional chip circuits via a periphery of the chip circuit, wherein the periphery of the chip circuit is yield critical (see at least Fig. 1);
determining whether the chip circuit has a faulty component (see at least ¶ [0018]; if data corruption is detected within the primary portion 106 of the cache 104, the primary portion 106 may be disabled from the cache 104 while the secondary portion 106 will take over as the main cache 104 for the multi-core circuit 102) …; and
in response to determining the chip circuit has the faulty component:
determining whether the periphery of the chip circuit is the faulty component; and
selectively disabling one or more components of the chip circuit based on whether the periphery of the chip circuit is the faulty component (see at least ¶ [0018]; if data corruption is detected within the primary portion 106 of the cache 104, the primary portion 106 may be disabled from the cache 104 while the secondary portion 106 will take over as the main cache 104 for the multi-core circuit 102).
Kadri does not appear to specifically teach based on a yield test of the chip circuit.
In the same field of endeavor, De Oliveira teaches based on a yield test of the chip circuit (see at least Fig. 2 and ¶ [0101]; A Fault Manager component 250 is responsible for executing the appropriate reaction upon faults and to handle redundancy management. “Core” identifies a key component of the TSwR framework to achieve fault tolerance need).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kadri with the fault tolerance taught by De Oliveira in order to improve the control of systems' tolerance to faults (De Oliveira [0002]).

Claims 2-9, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadri in view of De Oliveira as applied to claims 1, 10, and 19 above, further in view of US 2015/0026110 A1 by Srinivasa et al. (hereafter referred to as (Srinivasa).
Regarding claim 2, Kadri in view of De Oliveira teaches the method of claim 1.  Although Kadri teaches wherein each chip circuit comprises a plurality of … core circuits for processing one or more data packets and a plurality of routers for routing the one or more data packets between the plurality of … core circuits (see at least ¶ [0014]; multiple cores 110 and 112), Kadri does not specifically teach neurosynaptic.
In the same field of endeavor, Srinivasa teaches neurosynaptic (see at least ¶ [0018]; neural network with excitatory STDP synapse reads upon applicant’s neurosynaptic network).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the network taught by the combination of Kadri in view of De Oliveira with Srinivasa in order to provide neural networks that would be tolerant to fault (Srinivasa [0004]).

Regarding claim 3, Kadri in view of De Oliveira and Srinivasa teaches the method of claim 2. In the obvious combination, Srinivasa further teaches wherein each neurosynaptic core circuit comprises a plurality of electronic neurons (a first array having a first number of neurons; abstract), a plurality of electronic axons (each neuron of the second array forming an excitatory STDP synapse with the axon of a plurality of neurons of the first array; the dendrite of each neuron of the second array forming an  and a plurality of electronic synapse devices interconnecting the plurality of electronic neurons with the plurality of electronic axons (a first array having a first number of neurons; abstract), a plurality of electronic axons (each neuron of the second array forming an excitatory STDP synapse with the axon of a plurality of neurons of the first array; the dendrite of each neuron of the second array forming an excitatory STDP synapse with the axon of neighboring neurons; abstract).

Regarding claim 4, Kadri in view of De Oliveira and Srinivasa teaches the method of claim 3.  In addition, Kadri further teaches wherein selectively disabling one or more components of the chip circuit comprises: disabling the chip circuit by designating the chip circuit as dead in response to determining the periphery of the chip circuit is the faulty component (see at least ¶ [0018]; if data corruption is detected within the primary portion 106 of the cache 104, the primary portion 106 may be disabled from the cache 104 while the secondary portion 106 will take over as the main cache 104 for the multi-core circuit 102).

Regarding claim 5, Kadri in view of De Oliveira and Srinivasa teaches the method of claim 3.  In addition, Kadri further teaches wherein selectively disabling one or more components of the chip circuit comprises: determining whether a router of the chip circuit is the faulty component in response to determining the periphery of the chip circuit is not the faulty component (see at least Fig. 3 (306); operate secondary core in response to detected default condition).

Regarding claim 6, Kadri in view of De Oliveira and Srinivasa teaches the method of claim 5.  In addition, Kadri further teaches wherein selectively disabling one or more components of the chip circuit further comprises: in response to determining the router of the chip circuit is not the faulty component: disabling a neurosynaptic core circuit of the chip circuit, wherein the neurosynaptic core circuit is the faulty component (see at least Fig. 3 (306); operate secondary core in response to detected default condition); and programming computation around the neurosynaptic core circuit (see at least Fig. 3 (306); operate secondary core in response to detected default condition).

Regarding claim 7, Kadri in view of De Oliveira and Srinivasa teaches the method of claim 5.  In addition, Kadri further teaches wherein selectively disabling one or more components of the chip circuit further comprises: in response to determining the router of the chip circuit is the faulty component: disabling the router; and programming computation around the router (see at least Fig. 3 (306); operate secondary core in response to detected default condition).

Regarding claim 8, Kadri in view of De Oliveira and Srinivasa teaches the method of claim 7.  In addition, Kadri further teaches wherein: the plurality of neurosynaptic core circuits are arranged as an array including multiple rows and multiple columns (see at least Fig. 1); and for the disabled router located at a row and a column of the array, all neurosynaptic core circuits located on one of the row and the column are disabled (see at least Fig. 3 (306); operate secondary core in response to detected default condition).

Regarding claim 9, Kadri in view of De Oliveira and Srinivasa teaches the method of claim 3.  In addition, Kadri teaches further comprising: designating the chip circuit as good in response to determining the chip circuit has no faulty component (see at least Fig. 3 (306); operate secondary core in response to detected default condition).

Regarding claim 11, Kadri in view of De Oliveira teaches the system of claim 10. Although Kadri teaches wherein each chip circuit comprises a plurality of … core circuits for processing one or more data packets and a plurality of routers for routing the one or more data packets between the plurality of … core circuits (see at least ¶ [0014]; multiple cores 110 and 112), Kadri does not specifically teach neurosynaptic.
In the same field of endeavor, Srinivasa teaches neurosynaptic (see at least ¶ [0018]; neural network with excitatory STDP synapse reads upon applicant’s neurosynaptic network).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the network taught by the combination of Kadri in view of De Oliveira with Srinivasa in order to provide neural networks that would be tolerant to fault (Srinivasa [0004]).

 claim 12, Kadri in view of De Oliveira and Srinivasa teaches the system of claim 11.  In the obvious combination, Srinivasa further teaches wherein each neurosynaptic core circuit comprises a plurality of electronic neurons (a first array having a first number of neurons; abstract), a plurality of electronic axons (each neuron of the second array forming an excitatory STDP synapse with the axon of a plurality of neurons of the first array; the dendrite of each neuron of the second array forming an excitatory STDP synapse with the axon of neighboring neurons; abstract) and a plurality of electronic synapse devices interconnecting the plurality of electronic neurons with the plurality of electronic axons (a first array having a first number of neurons; abstract), a plurality of electronic axons (each neuron of the second array forming an excitatory STDP synapse with the axon of a plurality of neurons of the first array; the dendrite of each neuron of the second array forming an excitatory STDP synapse with the axon of neighboring neurons; abstract).

Regarding claim 13, Kadri in view of De Oliveira and Srinivasa teaches the system of claim 12.  In addition, Kadri further teaches wherein selectively disabling one or more components of the chip circuit comprises: disabling the chip circuit by designating the chip circuit as dead in response to determining the periphery of the chip circuit is the faulty component (see at least ¶ [0018]; if data corruption is detected within the primary portion 106 of the cache 104, the primary portion 106 may be disabled from the cache 104 while the secondary portion 106 will take over as the main cache 104 for the multi-core circuit 102).

 claim 14, Kadri in view of De Oliveira and Srinivasa teaches the system of claim 12.  In addition, Kadri further teaches wherein selectively disabling one or more components of the chip circuit comprises: determining whether a router of the chip circuit is the faulty component in response to determining the periphery of the chip circuit is not the faulty component (see at least Fig. 3 (306); operate secondary core in response to detected default condition).

Regarding claim 15, Kadri in view of De Oliveira and Srinivasa teaches the system of claim 14.  In addition, Kadri further teaches wherein selectively disabling one or more components of the chip circuit further comprises: in response to determining the router of the chip circuit is not the faulty component: disabling a neurosynaptic core circuit of the chip circuit, wherein the neurosynaptic core circuit is the faulty component (see at least Fig. 3 (306); operate secondary core in response to detected default condition); and programming computation around the neurosynaptic core circuit (see at least Fig. 3 (306); operate secondary core in response to detected default condition).

Regarding claim 16, Kadri in view of De Oliveira and Srinivasa teaches the system of claim 14.  In addition, Kadri further teaches wherein selectively disabling one or more components of the chip circuit further comprises: in response to determining the router of the chip circuit is the faulty component: disabling the router; and programming computation around the router (see at least Fig. 3 (306); operate secondary core in response to detected default condition).

Regarding claim 17, Kadri in view of De Oliveira and Srinivasa teaches the system of claim 16.  In addition, Kadri further teaches wherein: the plurality of neurosynaptic core circuits are arranged as an array including multiple rows and multiple columns (see at least Fig. 1); and for the disabled router located at a row and a column of the array, all neurosynaptic core circuits located on one of the row and the column are disabled (see at least Fig. 3 (306); operate secondary core in response to detected default condition).

Regarding claim 18, Kadri in view of De Oliveira and Srinivasa teaches the system of claim 12.  In addition, Kadri teaches further comprising: designating the chip circuit as good in response to determining the chip circuit has no faulty component (see at least Fig. 3 (306); operate secondary core in response to detected default condition).

Regarding claim 20, Kadri in view of De Oliveira teaches the computer program product of claim 19. 
Although Kadri teaches wherein each chip circuit comprises a plurality of … core circuits for processing one or more data packets and a plurality of routers for routing the one or more data packets between the plurality of … core circuits (see at least ¶ [0014]; multiple cores 110 and 112), Kadri does not specifically teach neurosynaptic.
neurosynaptic (see at least ¶ [0018]; neural network with excitatory STDP synapse reads upon applicant’s neurosynaptic network).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the network taught by the combination of Kadri in view of De Oliveira with Srinivasa in order to provide neural networks that would be tolerant to fault (Srinivasa [0004]).
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/NATASHA W COSME/Primary Examiner, Art Unit 2465